Citation Nr: 0506011	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-31 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement an effective date earlier than February 5, 
2003, for a 60 percent rating for ischemic heart disease.  

2.  Entitlement an effective date earlier than February 5, 
2003, for a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1942 and from July 1945 to June 1946.  He was a 
prisoner of war from April 10, 1942, to September 27, 1942. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The RO received the veteran's claims for a rating in 
excess of 30 percent for ischemic heart disease and a TDIU on 
February 20, 2002; the veteran seeks an earlier effective 
date of February 20, 2002 for a 60 percent rating for 
ischemic heart disease and a TDIU.

2.  For the period from February 20, 2002, forward, the 
veteran's service-connected ischemic heart disease has 
resulted in METs estimated at 5 or 6, and the veteran's 
service-connected heart disease has rendered him unable to 
obtain or maintain employment consistent with his education 
and experience during this period.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 20, 2002, 
for a 60 percent rating for ischemic heart disease are met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400, 4.104, Diagnostic Code 7005 (2004).

2.  The criteria for an effective date of February 20, 2002, 
for a TDIU, are met.  38 U.S.C.A. §§ 5110 (West 2002); 38 
C.F.R. §§ 3.400, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

As discussed in detail below, sufficient evidence is of 
record to grant the benefits sought on appeal.  Therefore, no 
further notice or development is needed.

Factual Background

The veteran's May 1997 application for service connection for 
heart disease indicates that he was a laborer, whose most 
recent employment was making copra (dried coconut meat from 
which coconut oil is extracted). 

A December 1997 VA Social and Industrial Work Survey report 
indicates that the veteran was a farmer who had stopped 
working at the age of 70.   He was born in January 1919.

In March 1998, the RO granted service connection for ischemic 
heart disease, and assigned a 30 percent rating, effective 
May 1997.  The veteran did not appeal the effective date or 
the rating assigned.  

On February 20, 2002, the RO received the veteran's claims 
for an increased rating for his ischemic heart disease and a 
TDIU.

At an April 2002 VA examination, the veteran was found to 
have arteriosclerotic heart disease, with METs approximated 
at 5-6, ejection fraction of 69 percent, complete right 
branch bundle block, and hypokinetic interventricular septum.  
The examiner opined that the veteran "may still be able to 
obtain and retain office work of moderate restriction."  The 
MET level appears to be an approximation; a stress test was 
not conducted due to joint pains, easy fatigability, 
shortness of breath and body weakness.

In November 2002, a private physician wrote that the veteran 
was physically disabled due to his cardiovascular disease.  

In January 2003, a private cardiologist wrote that the 
veteran had been under his care for 9 months in light of easy 
fatigability on 30 meter level walking.  The veteran was 
noted to have cardiac arrhythmias on ECG, and a complete 
right bundle branch block (CRBBB).  Stress testing was not 
conducted due to the veteran's old age, symptoms, angina with 
associated easy fatigue, and uninterpretable ECG (as a result 
of the CRBBB).

At a March 2003 VA examination, the veteran was noted to have 
chest pains and shortness of breath when he climbed up to the 
second floor and when he walked for about 200 to 500 meters.  
The veteran was noted to have symptoms when he exerted 
physical effort.  He had chest heaviness when he tried to 
sweep the yard.  The diagnoses were arteriosclerotic heart 
disease, sinus tachycardia, CRBBB, concentric lower 
ventricular hypertrophy, METs estimated at 5, and an ejection 
fraction of 58 percent.  The examiner wrote that the 
veteran's heart condition "moderately affect[ed] his ability 
to obtain and retain substantially gainful occupation."
 
In June 2003, the RO granted a rating of 60 percent for the 
veteran's ischemic heart disease, and granted the veteran's 
claim for a TDIU, assigning an effective date of February 5, 
2003, for both.

In his October 2003 VA Form 9, the veteran perfected his 
appeal for an earlier effective date for a 60 percent rating 
for his ischemic heart disease and argued that an effective 
date of February 20, 2002, should also be assigned for his 
TDIU, for the reason that February 20, 2002, was the date of 
his claim for a TDIU, and the evidence showed that he was not 
working at that time was unable to work at that time due to 
his service-connected ischemic heart disease.

Law and Regulations

A TDIU is warranted where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU 
requires that the veteran's service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or nonservice-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Thus, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards of 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400. 

In Norris v. West, 12 Vet. App. 413, 421 (1999), the Court 
held that a claim for TDIU is reasonably raised and must be 
considered when a claimant with a schedular rating that meets 
the minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating 
increase, and there is evidence of current service-connected 
unemployability in the claims file or under VA control. 

Arteriosclerotic heart disease with documented coronary 
artery disease resulting in chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, left ventricular dysfunction 
with an ejection fraction of less than 30 percent warrants a 
100 percent evaluation.  More than one episode of acute 
congestive heart failure in the past year; or workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent warrants a 60 percent evaluation.  A workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or dilatation on electrocardiogram or 
echocardiogram, or X- ray warrants a 30 percent evaluation.  
A workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope;  or continuous medication required warrants a rating 
of 10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(2004).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  



Analysis

The RO received the veteran's application for a TDIU on 
February 20, 2002; therefore, this is the date of claim.  See 
38 C.F.R. § 3.400.  The evidence shows that the veteran was a 
manual laborer by occupation, and had stopped working many 
years prior to 2002.  At his April 2002 VA examination, METs 
were estimated at 5-6, and the examiner concluded that the 
veteran "may still be able to obtain and retain office work 
of moderate restriction."  There is nothing to show that his 
occupational history or educational history would render him 
capable of office work or other work requiring less exertion 
than that required of a manual laborer.  The April 2002 MET 
measurement appears to have been based on an approximation 
rather than actual testing.  This is consistent with the 
January 2003 cardiologist's letter indicating that that 
stress testing was not medically advisable due to the 
veteran's old age, and his angina and associated 
fatigability.  The January 2003 letter further indicated that 
the veteran had been under the cardiologist's care for 
approximately 9 months.  At the March 2003 VA examination, 
METs were estimated as 5.

The veteran's METs have been estimated at 5 or 6; granting 
the benefit of the doubt on this claim, the Board finds that 
a 60 percent rating, based on an MET of 5, has been warranted 
for the full period of the pendency of his claim.  The fact 
that that a stress test was not even medically advisable at 
the VA examination in April 2002 and during a similar time 
frame by the veteran's private cardiologist, in part due to 
symptoms of heart disease such as angina and easy 
fatigability, is reason enough to find in favor of the more 
favorable MET rating of 5.  Accordingly, the evidence 
supports a 60 percent rating (see 38 C.F.R. § 4.104, 
Diagnostic Code 7005) for the veteran's service-connected 
heart disability from approximately the date of his claim 
forward.  To the extent there may be reasonable doubt on this 
aspect of the veteran's claim, the benefit of the doubt is 
resolved in the veteran's favor.  38 C.F.R. § 3.102.

It reasonably ascertainable from the histories and physical 
findings by VA examiners and private physicians that the 
veteran's condition as of April 2, 2002, had not changed to 
any significant degree during the short period between the 
date of claim for a TDIU, February 20, 2002, and the date of 
the VA examination in April 2, 2002, VA examination.  To the 
extent there may be reasonable doubt on this aspect of the 
veteran's claim, the benefit of the doubt is resolved in the 
veteran's favor.  38 C.F.R. § 3.102.

As to whether the veteran was unemployable due to his heart 
disease from February 20, 2002, forward, the Board notes that 
the April 2002 VA examination found that, in light of the 
veteran's heart disease,  the veteran "may" have been 
employable at a desk job with reasonable restrictions.  The 
Board reasons from this finding that due to his heart 
disability it would not have been medically feasible for the 
veteran to attempt employment commensurate with the 
unrestricted exertion required of a manual laborer, which was 
the only type of employment consistent with his education and 
employment experience.  There is nothing to show that the 
veteran's condition has improved since that time.

In sum, a schedular 60 percent rating for the veteran's 
service-connected heart disease is warranted for the period 
from February 20, 2002, forward, and the veteran's service-
connected heart disease has rendered him unable to obtain or 
maintain employment consistent with his education and 
experience during this period.  Accordingly, an effective 
date of February 20, 2002, for a 60 percent rating for 
ischemic heart disease and a TDIU is warranted.  38 C.F.R. §§ 
1155, 3.340, 3.341, 3.400, 4.16.  The February 20, 2002 
effective date is the date the veteran seeks (see  October 
2003 VA Form 9) and therefore this Board decision constitutes 
a full grant of the benefits sought on appeal.










ORDER

An earlier effective date of February 20, 2002, for a 60 
percent rating for ischemic heart disease, is granted.

An earlier effective date of February 20, 2002, for a TDIU, 
is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


